              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

OPERATING ENGINEERS LOCAL
139 HEALTH BENEFIT FUND,
CENTRAL PENSION FUND OF THE
INTERNATIONAL UNION OF                            Case No. 19-CV-230-JPS
OPERATING ENGINEERS AND
PARTICIPATING EMPLOYERS,
WISCONSIN OPERATING                                              ORDER
ENGINEERS SKILL IMPROVEMENT
AND APPRENTICESHIP FUND,
JOINT LABOR MANAGEMENT
WORK PRESERVATION FUND,
TERRANCE E. MCGOWAN,
MICHAEL A. CRABTREE, and
INTERNATIONAL UNION OF
OPERATING ENGINEERS LOCAL
139,

                    Plaintiffs,

v.

DANE COUNTY CONTRACTING
LLC,

                    Defendant.


1.    INTRODUCTION

      Plaintiffs, various union representatives and entities, allege that

Defendant, a contractor, breached the parties’ contracts and violated the

Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C.

1132 & 1145, by failing to pay its agreed-upon contributions to union

employee benefit plans. (Docket #1). On September 3, 2019, Plaintiffs filed

a motion for summary judgment, seeking not only a favorable ruling on
liability, but entry of judgment for damages as well. (Docket #13). The

motion is now fully briefed, and for the reasons explained below, it must

be granted.

2.     STANDARD OF REVIEW

       Federal Rule of Civil Procedure 56 (“FRCP”) provides that the “court

shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a); see Boss v. Castro, 816 F.3d 910, 916 (7th

Cir. 2016). A “genuine” dispute of material fact is created when “the

evidence is such that a reasonable jury could return a verdict for the

nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

       The Court construes all facts and reasonable inferences in a light

most favorable to the non-movant. Bridge v. New Holland Logansport, Inc.,

815 F.3d 356, 360 (7th Cir. 2016). In assessing the parties’ proposed facts, the

Court must not weigh the evidence or determine witness credibility; the

Seventh Circuit instructs that “we leave those tasks to factfinders.” Berry v.

Chi. Transit Auth., 618 F.3d 688, 691 (7th Cir. 2010). The non-movant “need

not match the movant witness for witness, nor persuade the court that

[their] case is convincing, [they] need only come forward with appropriate

evidence demonstrating that there is a pending dispute of material fact.”

Waldridge v. Am. Hoechst Corp., 24 F.3d 918, 921 (7th Cir. 1994).

3.     RELEVANT FACTS

       Defendant was a party to several collective bargaining agreements

(“CBAs”) and trust agreements with Plaintiffs from April 1, 2018 through

February 28, 2019. Those agreements obligated Defendant to make fringe

benefit contributions to Plaintiffs. Defendant was also required to send

Plaintiffs monthly remittance reports, detailing the work its employees


                                  Page 2 of 7
performed and the wages paid for that work. Those reports were due on

the fifteenth of the month following the month in which the work was

performed. Finally, Defendant was to deduct administrative dues from its

employees’ wages and pay those to the union. If Defendant failed to make

these payments, the parties’ contracts imposed interest and liquidated

damages. The agreements also allowed Plaintiffs to collect their costs and

attorneys’ fees for bringing suit to recover any amounts due.

       Plaintiffs have audited Defendant’s books and records for the

relevant time period. The audit reveals that Defendant did not make all of

the required payments, and now owes Plaintiffs for contributions, interest,

liquidated damages, costs, and attorneys’ fees. Defendant admits that it

owes contributions, but objects to liability for the other sums. Defendant

maintains that Plaintiffs should have mitigated their damages by

cooperating with Defendant more closely in obtaining lien waivers from

general contractors. Defendant claims that Plaintiffs’ delays in providing

information and obtaining signatures hampered its ability to timely pay

contributions. Further, Plaintiffs were also garnishing Defendant’s earnings

at the time, limiting its ability to pay. Finally, Defendant suggests that

Plaintiffs ignored its offer to reach an agreement on paying a substantial

portion of the outstanding contributions, which would have led to more

timely payments in the future.

4.     ANALYSIS

       ERISA provides that employers are obligated to make contributions

to employee benefit plans in accordance with the agreements governing

those plans. 29 U.S.C. § 1145. If the employer does not make the required

contributions, ERISA allows the plan administrator to bring suit and

recover the unpaid contributions, interest, attorneys’ fees, and costs. Id. §


                                 Page 3 of 7
1132(g)(2). Plaintiffs assert, and Defendant does not dispute, that they have

authority to sue under ERISA. See id. § 1132(a)(3). Plaintiffs are also entitled

to recover interest, liquidated damages, fees, and costs even if the

delinquent contributions were ultimately paid prior to suit; the very

lateness of the contributions triggered these penalties and late payment

cannot erase them. Operating Eng’rs Local 139 Health Benefit Fund v. Gustafson

Constr. Corp., 258 F.3d 645, 654 (7th Cir. 2001). And obviously, when an

employer incurs ERISA liability, it will also have breached the underlying

agreements it made with the union.

       Defendant does not dispute its liability under ERISA or for breach of

contract. Instead, as mentioned above, it focuses its efforts on a reduction

of the damages sought by Plaintiffs. Namely, Defendant argues that

Plaintiffs failed to mitigate their damages. To be paid by a general

contractor, Defendant needed to obtain joint check agreements and lien

waivers from Plaintiffs. Defendant claims that Plaintiffs were slow to sign

these documents, leading to late payments to Defendant, and in turn, a lack

of funds to make contributions. Though mentioned in its factual briefing,

and not its legal argument, Defendant also seems to contend that Plaintiffs’

ongoing garnishment further reduced the pool of funds available for union

payments.

       Defendant’s only support for its mitigation argument is a citation to

a fourteen-year-old case from the Western District of Wisconsin which has

nothing to do with unions, contractors, and the agreements between the

two. Gilson v. Rainin Instrument, LLC, No. 04-C-852-S, 2005 WL 955251 (W.D.

Wis. Apr. 25, 2005). Instead, Defendant cites the case for the proposition

that a duty of good faith and fair dealing was implied into the CBAs and

trust agreements. Though the case did discuss such a duty, it did so in the


                                  Page 4 of 7
context of the Uniform Commercial Code (“UCC”). Id. at *4–9. Defendant

does not suggest that the agreements at issue in this case fall under the

UCC’s purview. Even if they did, Gilson is not at all analogous to the instant

case and makes no mention of mitigation of damages.

       Defendant’s mitigation argument is thus wholly unsupported by

citation to law. The Court cannot, and will not, construct appropriate

arguments on behalf of litigants, particularly when they are represented.

Doherty v. City of Chi., 75 F.3d 318, 324 (7th Cir. 1996). In any event, Plaintiffs

note that Seventh Circuit authority suggests that mitigation is not available

as a defense in an ERISA case. See Schleibaum v. Kmart Corp., 153 F.3d 496,

501–02 (7th Cir. 1998). Further, Plaintiffs state that the mitigation defense is

not well-founded in fact. They claim that Defendant itself was to blame for

any delay; Defendant’s requests for lien waivers and joint check agreements

came after its contributions were already delinquent. As to the garnishment

issue, Plaintiffs maintain that the judgment being garnished related to a

prior suit for unpaid contributions. It would be inequitable for Defendant

to use that judgment and subsequent garnishment as an excuse for not

paying contributions in the future. The Court agrees; the facts presented do

not support a finding of any improper conduct by Plaintiffs. Defendant, by

contrast, has flaunted the requirements of ERISA and its agreements with

Plaintiffs.

5.     CONCLUSION

       Without meritorious legal or factual argument to the contrary, the

Court is obliged to find in Plaintiffs’ favor on Defendant’s liability for

contributions and the various penalty amounts provided in ERISA and the

subject agreements. The total sum owed is $442,737.54, which is comprised

of the following:


                                   Page 5 of 7
1) Judgment on Count One in the amount of $215,680.25 for

   delinquent contributions, interest, and liquidated damages in

   favor to Plaintiff Central Pension Fund of the International Union

   of Operating Engineers and Participating Employers and its CEO

   Michael Crabtree;

2) Judgment on Count One in the amount of $173,969.69 for

   delinquent contributions, interest, and liquidated damages in

   favor of Plaintiff Operating Engineers Local 139 Health Benefit

   Fund and its Trustee Terrance McGowan;

3) Judgment on Count One in the amount of $22,649.52 for

   delinquent contributions, interest, and liquidated damages in

   favor   of   Plaintiff   Wisconsin     Operating   Engineers   Skill

   Improvement and Apprenticeship Fund and its Trustee Terrance

   McGowan;

4) Judgment on Count Three in the amount of $7,146.96 for

   delinquent contributions, interest, and liquidated damages in

   favor of Plaintiff Joint Labor Management Work Preservation

   Fund and its Trustee Terrance McGowan;

5) Judgment on Count Two in the amount of $16,725.37 for

   administrative dues in favor of Plaintiff International Union of

   Operating Engineers Local 139; and

6) $6,565.75 in attorneys’ fees and costs.




                            Page 6 of 7
The Court hereby approves these requested amounts,1 for entry of

judgment in Plaintiffs’ favor for a total sum of $442,737.54, together with

post-judgment interest as provided by law.

       Accordingly,

       IT IS ORDERED that Plaintiffs’ motion for summary judgment

(Docket #13) be and the same is hereby GRANTED;

       IT IS FURTHER ORDERED that Defendant shall pay to Plaintiffs

the total sum of $442,737.54, together with post-judgment interest as

provided by law; and

       IT IS FURTHER ORDERED that this action be and the same is

DISMISSED.

       The Clerk of the Court is directed to enter judgment accordingly.

       Dated at Milwaukee, Wisconsin, this 30th day of October, 2019.

                                       BY THE COURT:



                                       ____________________________________
                                       J. P. Stadtmueller
                                       U.S. District Judge




       1 In its opening brief, Plaintiffs offered slightly higher figures. (Docket #16
at 9–10). Defendant did not expressly object to any of the calculations. See generally
(Docket #24). Plaintiffs nevertheless revised the numbers in light of a partial
payment they received. (Docket #26 at 7–8). The Court has adopted the revised
amounts herein.


                                    Page 7 of 7
